 



Exhibit 10.01
SALES COMPENSATION PLAN
SALES COMPENSATION PLAN FOR VICE PRESIDENT OF WORLDWIDE SALES
FOR FISCAL YEAR 2008
     The current Vice President of Worldwide Sales (the VP of Worldwide Sales)
of Silicon Image, Inc. will receive a cash payment based on the percentage of
achievement of the quota goal for the fiscal year ending December 31, 2008, as
set forth in the table below.

                  Percent   Amount of   Percent of Achievement of   Cash
Incentive   Incentive Target Planned Revenue   Payment   Amount
70%
  $ 101,920       70.00 %
75%
  $ 109,200       75.00 %
80%
  $ 116,480       80.00 %
85%
  $ 123,760       85.00 %
90%
  $ 131,040       90.00 %
95%
  $ 138,320       95.00 %
100%
  $ 145,600       100.00 %
101%
  $ 160,100       109.96 %
102%
  $ 179,600       123.35 %
103%
  $ 204,100       140.18 %
104%
  $ 233,600       160.44 %
105%
  $ 268,100       184.13 %
106%
  $ 307,600       211.26 %
107%
  $ 352,100       241.83 %
108%
  $ 401,600       275.82 %
109%
  $ 456,100       313.26 %
110%
  $ 515,600       354.12 %
111%
  $ 580,100       398.42 %
112%
  $ 649,600       446.15 %
113%
  $ 724,100       497.32 %
114%
  $ 803,600       551.92 %
115%
  $ 888,100       609.96 %
116%
  $ 977,600       671.43 %
117%
  $ 1,072,100       736.33 %
118%
  $ 1,171,600       804.67 %
119%
  $ 1,276,100       876.44 %
120%
  $ 1,385,600       951.65 %

     No amounts are payable if the VP of Worldwide Sales achieves less than
seventy percent (70%) of his quota goal. A cash incentive payment in the amount
of $101,920 is payable to the VP of Worldwide Sales upon achievement of seventy
percent (70%) of his quota goal. An incremental cash incentive payment is
payable to the VP of Worldwide Sales in the amount of $1,456 for each
incremental percentage point of his quota goal achieved between seventy percent
(70%) and one hundred percent (100%). Thereafter, an incremental cash incentive
payment is payable in the amount of $14,500 for each incremental percentage
point of his quota goal achieved between one hundred percent (100%) and one
hundred one percent (101%). An incremental cash incentive payment is payable in
the amount of $5,000 for each incremental percentage point of his quota goal
achieved over one hundred seven percent (101%). The amount of cash incentive
payment payable under this Plan is not capped. Actual amounts between the
percentage point shown in the table above will be calculated on pro-rata basis.

